Fourth Court of Appeals
                                            San Antonio, Texas
                                                August 25, 2015

                                              No. 04-15-00318-CV

          GEMINI INSURANCE COMPANY and Berkley Oil & Gas Specialty Services, LLC,
                                  Appellants

                                                 v.
                                              Drilling
                                 DRILLING RISK MANAGEMENT, INC.,
                                              Appellee

                        From the 216th Judicial District Court, Kendall County, Texas
                                          Trial Court No. 12-066
                                 Honorable Bill R. Palmer, Judge Presiding

                                                  ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to September 25, 2015.


                                                            PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              R. Russell Hollenbeck                        Catherine M. Stone
                 Wright & Close, L.L.P.                       Langley & Banack, Inc.
                 One Riverway, Suite 2200                     Trinity Plaza II, suite 900
                 Houston, TX 77056                            745 E. Mullberry Avenue
                                                              San Antonio, TX 78212
                 Charles Joseph Cain
                 400 W 15th St., Ste. 900
                 Austin, TX 78701-1659